IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,843



                   EX PARTE JAMES DOUGLAS HARRIS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 10960-A-1 IN THE 77 TH JUDICIAL DISTRICT COURT
                        FROM LIMESTONE COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

perjury and sentenced to thirty-four years’ imprisonment.

        Applicant contends that he was denied the right to appeal this conviction, because counsel

failed to timely file a notice of appeal. The trial court has not entered findings of fact and

conclusions of law, but the habeas records reflects that Applicant’s direct appeal was dismissed for

want of jurisdiction, because the notice of appeal was not filed within 90 days after the date sentence
was imposed in open court. The appellate opinion indicates that counsel filed an Anders brief in

which counsel conceded that the notice of appeal was untimely. Harris v. State, No. 10-06-00384-

CR (Tex. App. - Waco, November 14, 2007, no pet). We find, therefore, that Applicant is entitled

to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 10960-A-

1 from the 77th Judicial District Court of Limestone County. Applicant is ordered returned to that

time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.



Delivered: February 13, 2008
Do Not Publish